DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 9/22/2020 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

2.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al., (US 2018/0270698), hereinafter Babaei, and in view of  Loehr et al., (US 2018/0309660) hereinafter Loehr.

Regarding Claim 1, Babaei teaches A communication device for transmitting uplink (UL) data in a wireless communication system ([Para. 0193-0194, 0211] Fig. 3 shows wireless device 110 (UE) may be configured to send uplink via wireless link 330A and 330B to base stations 120A and 120B), the communication device comprising: a transceiver, and a processor configured to control the transceiver ([Para. 0206-0207, 0211, 0297] Fig. 3, the wireless device 110 may comprise at least one communication interface 310 (e.g. transceiver), and at least one processor 314 for aggregating plurality of carriers and/or PHY numerologies supporting different service verticals concurrently), the processor configured to: select logical channels related to an UL grant; allocate resources of the UL grant to the selected logical channels ([Para. 0331-0339] the wireless device may receive an uplink grant from a base station comprising transmission parameters (e.g., transmission time/resources), select one or more logical 
Babaei does not disclose wherein the processor is configured to select the logical channels related to the UL grant among logical channels not related to a suspended radio link control (RLC) entity among RLC entities configured in the communication device.
Loehr teaches wherein the processor is configured to select the logical channels related to the UL grant among logical channels not related to a suspended radio link control (RLC) entity among RLC entities configured in the communication device ([Para. 0040, 0044, 0047, 0089] Fig. 1 shows the remote unit 105 (UE) communicates with the access network 120 (base station) using carrier aggregation with at least one bearer which is associated with two logical channels/RLC entities, a first logical channel being associated with the first RLC entity, and a second logical channel associated with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Babaei and Loehr to activate/deactivate the PDCP duplication to improve the transmission reliability.

Regarding Claim 2, the combination of Babaei and Loehr, specifically, Babaei teaches wherein the processor is configured to: allocate the resources of the UL grant to the selected logical channels in a predefined order of priority. ([Para. 0305, 0339, 0342-0343] the wireless device may receive an uplink grant from a base station comprising transmission parameters (e.g., transmission time/resources), and using the resources provided by the uplink grant to transmit to the base station, when the uplink data becomes available in the uplink buffer. The uplink buffer is associated with the selected first logical channel which has a higher priority. Fig. 16 shows logical channel is assigned a priority order from 0 to 5). 
Regarding Claim 3, the combination of Babaei and Loehr, specifically, Babaei teaches wherein the processor is configured to: perform selecting of the logical  ([Para. 0305, 0339, 0342-0343] the wireless device may receive an uplink grant from a base station comprising transmission parameters (e.g., transmission time/resources), and using the resources provided by the uplink grant to transmit to the base station, when the uplink data becomes available in the uplink buffer. The uplink buffer is associated with the selected first logical channel which has a higher priority. Fig. 16 shows logical channel is assigned a priority order from 0 to 5), and allocating of the resources of the UL grant at a medium access control (MAC) entity configured in the processor. ([Para. 0262, 0275-0282, 0333, 0339, 0342, 0368] Fig. 10A, a wireless device may be configured with multiple MAC entities, e.g. one MAC entity for master base station, and one or more other MAC entities for secondary base station. Fig. 12 shows an example structure of MAC entities of a wireless device. The MAC sublayer (plurality of MAC entities) may provide services such as data transfer on logical channels and radio resource allocation to upper layers based on an uplink grant).

Regarding Claim 4, Babaei does not disclose wherein a logical channel related to the suspended RLC entity comprises a logical channel related to a suspended radio bearer, a logical channel related to an RLC entity in which a maximum number of retransmissions has been reached, a logical channel related to an RLC entity perform RLC re-establishment, or a logical channel related to a packet data con- vergence protocol (PDCP) entity performing PDCP re-establishment.
Loehr teaches wherein a logical channel related to the suspended RLC entity comprises a logical channel related to a suspended radio bearer ([Para. 0083-0085] Fig. 5 shows the UE 205 is configured with a split radio bearer in carrier aggregation. At 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Babaei and Loehr to activate/deactivate the PDCP duplication to improve the transmission reliability.

Regarding Claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Babaei in view of Loehr. Specifically, Babaei teaches a processing device comprising: at least one processor; and at least  comprise at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314 in a carrier aggregation).

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030139184, Singh et al. discloses Method for performing inter system handovers in mobile telecommunication system.
US 20040085932, Jiang et al. discloses Local suspend scheme for wireless communication systems.
US 20100074182, Shao et al. discloses Method and apparatus for suspending data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413